OPINION ON MOTION FOR REHEARING
BIS SETT, Justice.
Appellant, in its motion for rehearing, insists that the instant case is “virtually indistinguishable” from Copinjon v. Aetna Casualty & Surety Company, 242 S.W.2d 219 (Tex.Civ.App.—San Antonio 1951, writ ref’d). We do not agree.
In Copinjon, there was an inference of fraud. In addition, it was conclusively established that the injury was not serious, and the treating doctor continuously advised the injured workman that there was nothing seriously wrong with him. The only evidence to the contrary was from a naturopath, who touched the claimant’s back and said there was probably something wrong with it. The Court of Civil Appeals held that taking as true the statement of pain and suffering undergone by the claimant that the delay in filing his claim did not meet the standard of ordinary prudence; that “this conclusively appears as a matter of law”. The trial court’s judgment rendered pursuant to an instructed verdict was affirmed.
In Hawkins v. Safety Casualty Company, 146 Tex. 381, 207 S.W.2d 370 (1948), the Court said:
“The term ‘good cause’ for not filing a claim for compensation is not defined in the statute, but it has been uniformly held by the courts of this state that the test for its existence is that of ordinary prudence, that is, whether the claimant prosecuted his claim with that degree of diligence that an ordinarily prudent person would have exercised under the same or similar circumstances. Consequently, whether he has used the degree of diligence required is ordinarily a question of fact to be determined by the jury or the trier of facts. It may be determined against the claimant as a matter of law only when the evidence, construed most favorably for the claimant, admits no other reasonable conclusion. . . .”
In the instant case, Hughes was treated for his injury during all of the fifteen months by an orthopedic surgeon, who told him that he was going to get better; he believed that his condition would improve. The claim was filed as soon as Hughes realized that he had in fact sustained disabling injuries. His foot was not amputated until October, 1967, which was four years and three months after he was injured and three years after he filed his claim. The payments by Aetna to Hughes for compensation and reimbursement for medical bills were made after Hughes filed his claim. Compensation benefits were paid to him until sometime in 1966. There is no indication of fraud or bad faith on the part of either the treating doctor or Hughes. It is apparent that Hughes believed what the doctor told him. We believe that the evidence raised a fact issue as to whether Hughes met the standard of ordinary prudence in delaying the filing of *695his claim; the jury answered that issue favorably to Hughes; we cannot say as a matter of law that he lacked ordinary diligence in not filing his claim within the six month period of time. Accordingly, appellant’s motion for rehearing is overruled.